UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: _X_ Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting periodApril 1, 2012 to June 30, 2012 Security National Automotive Acceptance Company, LLC Date of Report (Date of earliest event reported): August 13, 2012 Commission File Number of securitizer: N/A Central Index Key Number of securitizer: Security National Automotive Acceptance Company, LLC Adam Contino 513 459-8118 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) [X] REPRESENTATION AND WARRANTY INFORMATION Item 1.01 Initial Filing of Rule 15Ga-1 Representations and Warranties Disclosure N/A Item 1.02 Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosure Securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i). Item 1.03 Notice of Termination of Duty to File Reports under Rule 15Ga-1 N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 13, 2012 Security National Automotive Acceptance Company, LLC By: /s/ Adam Contino Name: Adam Contino Title: Chief Financial Officer
